          Case 1:19-vv-01998-UNJ Document 33 Filed 09/09/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1998V
                                        UNPUBLISHED


    TRACY RENEE RUDDY,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: August 9, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On December 30, 2019, Tracy Renee Ruddy filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on December 15, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On March 5, 2021, I issued a Fact Ruling (ECF No. 21). In the ruling, I determined,
based on a preponderance of the evidence, that Petitioner’s December 15, 2017 flu
vaccine was more likely than not administered in her right arm. Id. at *4.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Case 1:19-vv-01998-UNJ Document 33 Filed 09/09/21 Page 2 of 2




       On August 6, 2021, Respondent filed his Rule 4(c) report in which he concedes
that, in light of the fact ruling and evidence in this case, Petitioner is entitled to
compensation for SIRVA in this case. Respondent’s Rule 4(c) Report at 1. Specifically,
Respondent states:

      [W]hile preserving his right to appeal the Court’s March 5, 2021 finding that
      petitioner had provided preponderant evidence that the flu vaccine was
      more likely than not administered in her right arm, respondent accepts this
      ruling as the law of the case for purposes of further proceedings before the
      Office of Special Masters.

      In light of the Court’s fact ruling and medical record evidence submitted in
      this case, DICP has concluded that petitioner has satisfied the criteria set
      forth in the Vaccine Injury Table and the Qualifications and Aids to
      Interpretation (“QAI”). That is, petitioner had no relevant history of pain,
      inflammation, or dysfunction in her right shoulder; her pain and reduced
      range of motion occurred within 48 hours of receipt of an intramuscular
      vaccination; her symptoms were limited to the shoulder in which the vaccine
      was administered; and no other condition or abnormality was identified to
      explain her symptoms. 42 C.F.R. § 100.3(a), (c)(10). With respect to other
      statutory and jurisdictional issues, the petition was timely filed, the vaccine
      was received in the United States, and petitioner satisfies the statutory
      severity requirement by suffering the residual effects of complications of her
      injury for more than six months after vaccine administration.

Respondent’s Rule 4(c) Report at 8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
